                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHANE DOUGHERTY,                              :
    Plaintiff,                                :
                                              :
         v.                                   :       CIVIL ACTION NO. 21-CV-2507
                                              :
WILLIAM J. BRENNAN, et al.,                   :
     Defendants.                              :

                                        MEMORANDUM

KENNEY, J.                                                                   JUNE 21, 2021

         Plaintiff Shane Dougherty, a convicted prisoner currently incarcerated at the State

Correctional Institution – Pine Grove, has filed a pro se civil rights complaint pursuant to 42

U.S.C. § 1983, naming as Defendants defense attorneys William J. Brennan and Richard J.

Fuschino, Jr. (ECF No. 2.) Dougherty has also filed a Motion for Leave to Proceed in Forma

Pauperis together with an inmate account statement (ECF Nos. 1 and 3.) For the following

reasons, the Court will grant Dougherty leave to proceed in forma pauperis, dismiss his federal

claims pursuant to 28 U.S.C. § 1915(e)(2)(B), and dismiss any state law claims for lack of

subject matter jurisdiction.

I.       FACTUAL ALLEGATIONS 1

          Dougherty asserts that the named Defendants engaged in “legal malpractice, violations

of diligence, specific performance as a cause of action, breach of duty, care and negligent

action.” (ECF No. 2 at 3.) 2 Dougherty further alleges that the named Defendants “acted under

color of Pennsylvania state law as licensed lawyers. Breach of professional duty, state ethics



1
    The allegations set forth in this Memorandum are taken from Dougherty’s Complaint.
2
    The Court adopts the pagination assigned to the Complaint by the EC/ECF docketing system.
rules, statute and customs of the PA Bar Associations rules.” (Id. at 4.) Based on this alleged

conduct, he seeks to pursue claims under 42 U.S.C. § 1983. (Id. at 3.)

       Dougherty provides a narrative description of the events giving rise to his claim.

Therein, he alleges that despite numerous attempts by Dougherty and family members,

Defendants Brennan and Fuschino did not counsel Dougherty prior to his court appearances. (Id.

at 13.) He claims that his attorneys never relayed any plea offers to him. (Id.) He alleges that

his attorneys were not present for his PSI interview and did not review the PSI report with

Dougherty after it was completed. Dougherty claims that from the date of retention of counsel

on September 14, 2018 until Judge Carmody requested a list of witnesses for the commencement

of trial on February 11, 2019, his attorneys never consulted with him. (Id.) Dougherty alleges

that Defendant Brennan contacted him only once during that period to notify Dougherty that the

initial payment of $10,000 would not be enough and that Dougherty would need to pay an

additional $10,000. Dougherty agreed to pay and requested a consultation to discuss his case,

including any plea offers. He was told that his attorney could not consult with him because he

“only had a toe in at this point” and would not familiarize himself with Dougherty’s case until he

received the additional $10,000. (Id.) Even after the additional $10,000 was paid, Dougherty

claims that he never received a consultation, despite requests from himself and his family. (Id.)

Dougherty alleges that though plea offers were conveyed to counsel, Dougherty was never made

aware of them. Dougherty alleges that he was advised to request an open plea on the day of trial

and learned afterwards from his sister that plea offers had been made prior to that day. (Id.)

       Dougherty claims that but for his attorneys’ acts of malpractice, he would have achieved

a more favorable outcome in his criminal case. (Id.) Specifically, he faults his attorneys for

failing to counsel him during the PSI stage, failing to include mitigating information in the

report, and eliminating his ability to consider a plea offer which could have resulted in an

                                                 2
entirely different outcome. He claims that Defendant Brennan and his associate abandoned him.

(Id.) He claims that Judge Carmody stated at sentencing that Dougherty’s sentencing was

adversely affected by the needless preparation the Commonwealth was forced to undergo

because Dougherty could not consider plea offers. (Id.)

        As relief, Dougherty seeks recovery of $15,000 of the $20,000 paid to the Defendants.

        Review of the public docket in Commonwealth v. Dougherty, No. CP-15-CR-2104-2018

(C.P. Chester), reveals that Defendant Brennan entered an appearance on Dougherty’s behalf on

January 2, 2019. On February 11, 2019, Dougherty entered a guilty plea. He pled guilty to four

counts of burglary and, on May 30, 2019, was sentenced to 3 to 6 years confinement on Counts 1

and 2, to run consecutively, 2 to 8 years of confinement on Count 3, to run consecutively to

count 2, and 2 to 8 years confinement on Count 4, to run concurrently with Count 3. He also

pled guilty to 4 counts each of criminal trespass, theft by unlawful taking, and receiving stolen

property. The docket reflects that Dougherty is currently waiting for a decision on a PCRA

petition.

II.     STANDARD OF REVIEW

        Because Dougherty appears to be unable to pay the filing fee in this matter, the Court will

grant him leave to proceed in forma pauperis. 3 Accordingly, 28 U.S.C. § 1915(e)(2)(B)(i) and

(ii) apply, which requires the Court to dismiss the Complaint if it is frivolous or fails to state a

claim. A complaint is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), and is legally baseless if it is “based on an indisputably

meritless legal theory.” Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995). Whether a




3
 Because Dougherty is a prisoner, under the provisions of the Prison Litigation Reform Act, he
must still pay the filing fee in full in installments.

                                                   3
complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the same standard

applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher

v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to determine whether

the complaint contains “sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

Conclusory allegations do not suffice. Id. As Dougherty is proceeding pro se, the Court

construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

        When allowing a plaintiff to proceed in forma pauperis the Court must review the

pleadings and dismiss the matter if it determines, inter alia, that the action fails to set forth a

proper basis for this Court’s subject matter jurisdiction. 28 U.S.C. § 1915(e)(2)(B); Fed. R. Civ.

P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action.”); Group Against Smog and Pollution, Inc. v. Shenango, Inc., 810 F.3d

116, 122 n.6 (3d Cir. 2016) (explaining that “an objection to subject matter jurisdiction may be

raised at any time [and] a court may raise jurisdictional issues sua sponte”). A plaintiff

commencing an action in federal court bears the burden of establishing federal jurisdiction. See

Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015) (“The burden of

establishing federal jurisdiction rests with the party asserting its existence.” (citing

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.3 (2006))).

III.    DISCUSSION

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

For the following reasons, Dougherty’s Complaint must be dismissed.




                                                   4
       Dougherty seeks to pursue a §1983 claim based on his attorneys’ professional negligence.

He contends that, because the named Defendants are licensed attorneys, the acted under color of

state law. (ECF No. 2 at 4.) However, he is incorrect. “Attorneys performing their traditional

functions will not be considered state actors solely on the basis of their position as officers of the

court.” Angelico v. Lehigh Valley Hosp., Inc., 184 F.3d 268, 277 (3d Cir. 1999). Therefore, he

cannot satisfy the state actor element of a § 1983 claim. There appears to be no other basis for

the exercise of federal question jurisdiction.

       Moreover, to the extent Dougherty’s Complaint can be liberally sonstrued to raise claims

under state law, diversity jurisdiction is not available under 28 U.S.C. § 1332(a), which grants a

district court jurisdiction over a case in which “the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and is between . . . citizens of different States.”

Section 1332(a) requires “‘complete diversity between all plaintiffs and all defendants,’ even

though only minimal diversity is constitutionally required. This means that, unless there is some

other basis for jurisdiction, ‘no plaintiff [may] be a citizen of the same state as any defendant.’”

Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d Cir. 2015) (quoting Lincoln Prop.

Co. v. Roche, 546 U.S. 81, 89 (2005) and Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412,

419 (3d Cir. 2010) (internal footnotes omitted)).

       An individual is a citizen of the state where he is domiciled, meaning the state where he

is physically present and intends to remain. See Washington v. Hovensa LLC, 652 F.3d 340, 344

(3d Cir. 2011). “[T]he domicile of a prisoner before his imprisonment presumptively remains his

domicile during his imprisonment.” Pierro v. Kugel, 386 F.App’x 308, 309 (3d Cir.

2010).Dougherty does not allege his own citizenship. Rather, he provides only the address

where he is incarcerated. He provides what appear to be office addresses in Philadelphia for the

named Defendants. (Id. at 2.) Thus, on the face of the Complaint, Dougherty has failed to meet

                                                  5
his burden to show diversity of citizenship and cannot establish the Court’s jurisdiction over any

state law claims he intends to pursue. 4

       Even if the citizenship of the parties was properly pled, Dougherty does not satisfy the

amount in controversy element of diversity jurisdiction. “As a general rule, [the amount in

controversy] is determined from the good faith allegations appearing on the face of the

complaint.” Spectacor Mgmt. Gp. v. Brown, 131 F.3d 120, 122 (3d Cir. 1997). “The sum

claimed by the plaintiff controls if the claim is apparently made in good faith. It must appear to a

legal certainty that the claim is really for less than the jurisdictional amount to justify dismissal.”

Dardovitch v. Haltzman, 190 F.3d 125, 135 (3d Cir. 1999) (quotations omitted). Here,

Dougherty seeks recovery of $15,000 in legal fees, an amount below the jurisdictional limit.

Accordingly, diversity jurisdiction is lacking.

IV.    CONCLUSION

       For the reasons stated, Dougherty’s application for leave to proceed in forma pauperis

will be granted and his Complaint will be dismissed in part with prejudice and in part without

prejudice for lack of subject matter jurisdiction. No leave to amend will be granted because any




4
  Under Pennsylvania law, a defendant convicted of an offense cannot sue his attorney for
negligence unless he is first granted post-trial relief on the ground that counsel was ineffective.
Bailey v. Tucker, 621 A.2d 108, 115 (Pa. 1993). The record from the underlying state criminal
case giving rise to this claim reflects that Dougherty has not been granted such relief.
Alternatively, a defendant convicted of a crime may sue his attorney for breach of contract to
recover fees, without first winning post-trial relief. Id. It appears that Dougherty intends to
pursue recovery of his attorney fees. For the reasons stated, this Court lacks jurisdiction to
consider these claims, but Dougherty may pursue them in an appropriate state court forum.

                                                   6
amendment would be futile. Grayson v. Mayview State Hosp., 293 F.3d 103, 108, 110 (3d Cir.

2002). Rather, Dougherty may pursue his state law claims in a Pennsylvania state court with

appropriate jurisdiction. An appropriate Order follows.



                                            BY THE COURT:

                                            /s/ Chad F. Kenney
                                            _________________________________________
                                            CHAD F. KENNEY, J.




                                               7
